
	
		I
		112th CONGRESS
		1st Session
		H. R. 660
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Broun of Georgia
			 (for himself, Mrs. Schmidt,
			 Mr. Franks of Arizona,
			 Mr. Fleming,
			 Mr. Lamborn,
			 Mr. Gohmert, and
			 Mr. Marchant) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  individual and corporate income tax relief and to extend 100 percent bonus
		  depreciation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jumpstarting Our Business Sector Act of
			 2011.
		2.Reduction in corporate
			 income tax rates
			(a)In
			 generalSubsection (b) of section 11 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
				
					(b)Amount of
				taxThe amount of the tax imposed by subsection (a) shall be 0
				percent of taxable
				income.
					.
			(b)Conforming
			 amendments
				(1)Section
			 55(b)(1)(B)(i) of such Code is amended by striking 20 percent
			 and inserting 0 percent.
				(2)Section 280C(c)(3)(B)(ii)(II) of such Code
			 is amended by striking maximum rate of tax under section
			 11(b)(1) and inserting rate of tax under section
			 11(b).
				(3)Sections 860E(e)(2)(B), 860E(e)(6)(A)(ii),
			 860K(d)(2)(A)(ii), 860K(e)(1)(B)(ii), 1446(b)(2)(B), and 7874(e)(1)(B) of such
			 Code are each amended by striking highest rate of tax specified in
			 section 11(b)(1) and inserting rate of tax specified in section
			 11(b).
				(4)Section 904(b)(3)(D)(ii) of such Code is
			 amended by striking (determined without regard to the last sentence of
			 section 11(b)(1)).
				(5)Section 962 of such Code is amended by
			 striking subsection (c) and by redesignating subsection (d) as subsection
			 (c).
				(6)Section 1201(a) of such Code is
			 amended—
					(A)by striking
			 35 percent (determined without regard to the last 2 sentences of section
			 11(b)(1)) and inserting 0 percent, and
					(B)by striking
			 35 percent in paragraph (2) and inserting 0
			 percent.
					(7)Section 1561(a) of such Code is
			 amended—
					(A)by striking
			 paragraph (1) and by redesignating paragraphs (2), (3), and (4) as paragraphs
			 (1), (2), and (3), respectively,
					(B)by striking
			 The amounts specified in paragraph (1), the and inserting
			 The,
					(C)by striking
			 paragraph (2) and inserting paragraph (1),
					(D)by striking
			 paragraph (3) both places it appears and inserting
			 paragraph (2),
					(E)by striking
			 paragraph (4) and inserting paragraph (3),
			 and
					(F)by striking the
			 fourth sentence.
					(8)Subsection (b) of section 1561 of such Code
			 is amended to read as follows:
					
						(b)Certain short
				taxable yearsIf a corporation has a short taxable year which
				does not include a December 31 and is a component member of a controlled group
				of corporations with respect to such taxable year, then for purposes of this
				subtitle, the amount to be used in computing the accumulated earnings credit
				under section 535(c) (2) and (3) of such corporation for such taxable year
				shall be the amount specified in subsection (a)(1) divided by the number of
				corporations which are component members of such group on the last day of such
				taxable year. For purposes of the preceding sentence, section 1563(b) shall be
				applied as if such last day were substituted for December
				31.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			3.Zero percent capital
			 gains rate for individuals and corporations
			(a)Zero percent
			 capital gains rate for individuals
				(1)In
			 generalParagraph (1) of
			 section 1(h) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (C), by redesignating subparagraphs (D) and (E) and subparagraphs
			 (C) and (D), respectively, and by amending subparagraph (B) to read as
			 follows:
					
						(B)0 percent of the adjusted net capital gain
				(or, if less, taxable income);
						.
				(2)Alternative
			 minimum taxParagraph (3) of section 55(b) is amended by striking
			 subparagraph (C), by redesignating subparagraph (D) as subparagraph (C), and by
			 amending subparagraph (B) to read as follows:
					
						(B)0 percent of the adjusted net capital gain
				(or, if less, taxable excess),
				plus
						.
				(3)Repeal of sunset
			 of reduction in capital gains rates for individualsSection 303
			 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 shall not apply to
			 section 301 of such Act.
				(b)Zero percent
			 capital gains rate for corporations
				(1)In
			 generalSection 1201 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (b) as subsection (c), and by striking
			 subsection (a) and inserting the following new subsections:
					
						(a)General
				ruleIf for any taxable year
				a corporation has a net capital gain, then, in lieu of the tax imposed by
				sections 11, 511, 821(a) or (c), and 831(a), there is hereby imposed a tax (if
				such tax is less than the tax imposed by such sections) which shall consist of
				the sum of—
							(1)a tax computed on
				the taxable income reduced by the amount of the net capital gain, at the rates
				and in the manner as if this subsection had not been enacted,
							(2)0 percent of the
				adjusted net capital gain (or, if less, taxable income),
							(3)25 percent of the
				excess (if any) of—
								(A)the unrecaptured section 1250 gain (or, if
				less, the net capital gain (determined without regard to subsection (b)(2)),
				over
								(B)the excess (if
				any) of—
									(i)the sum of the
				amount on which tax is determined under paragraph (1) plus the net capital
				gain, over
									(ii)taxable income,
				plus
									(4)28 percent of the
				amount of taxable income in excess of the sum of the amounts on which tax is
				determined under the preceding paragraphs of this subsection.
							(b)Definitions and
				special rulesFor purposes of this section—
							(1)In
				generalThe terms adjusted net capital gain and
				unrecaptured section 1250 gain shall have the respective
				meanings given such terms in section 1(h).
							(2)Dividends taxed
				at net capital gainExcept as
				otherwise provided in this section, the term net capital gain
				has the meaning given such term in section
				1(h)(11).
							.
				(2)Alternative
			 minimum taxSection 55(b) of such Code is amended by adding at
			 the end the following new paragraph:
					
						(4)Maximum rate of
				tax on net capital gain of corporationsThe amount determined
				under paragraph (1)(B)(i) shall not exceed the sum of—
							(A)the amount
				determined under such paragraph computed at the rates and in the same manner as
				if this paragraph had not been enacted on the taxable excess reduced by the net
				capital gain, plus
							(B)the amount
				determined under section
				1201.
							.
				(3)Technical
			 amendments
					(A)Section 1445(e)(1)
			 of such Code is amended by striking 35 percent (or, to the extent
			 provided in regulations, 15 percent) and inserting 0
			 percent.
					(B)Section 1445(e)(2)
			 of such Code is amended by striking 35 percent and inserting
			 0 percent.
					(C)Section
			 7518(g)(6)(A) of such Code is amended by striking 15 percent (34 percent
			 in the case of a corporation) and inserting 0 percent
			 .
					(D)Section
			 607(h)(6)(A) of the Merchant Marine Act, 1936 is amended by striking 15
			 percent (34 percent in the case of a corporation) and inserting
			 0 percent.
					(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
				(2)WithholdingThe
			 amendments made by subparagraphs (A) and (B) of subsection (b)(3) shall apply
			 to dispositions and distributions after the date of the enactment of this
			 Act.
				4.One-year extension of
			 bonus depreciation and 100 percent expensing for certain business
			 assets
			(a)In
			 general
				(1)Bonus
			 depreciationParagraph (2) of
			 section 168(k) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 January 1, 2014 in subparagraph (A)(iv) and inserting
			 January 1, 2015, and
					(B)by striking
			 January 1, 2013 each place it appears and inserting
			 January 1, 2014.
					(2)100 percent
			 expensingParagraph (5) of section 168(k) is amended to read as
			 follows:
					
						(5)Temporary 100
				percent bonus depreciationParagraph (1)(A) shall be applied by
				substituting 100 percent for 50 percent in the
				case of property placed in service by the taxpayer after September 8, 2010,
				which would be qualified property if—
							(A)January 1,
				2013 were substituted for January 1, 2014 each place it
				appears in paragraph (2),
							(B)January 1,
				2014 were substituted for January 1, 2015 in clause (iv)
				of paragraph (2)(A), and
							(C)September 8, 2010 were
				substituted for December 31, 2007 each place it appears in
				paragraph
				(2).
							.
				(3)Special rules
			 relating to election to accelerate AMT credit in lieu of bonus
			 depreciation
					(A)Subclause (II) of
			 section 168(k)(4)(D)(iii) of such Code is amended by striking January 1,
			 2013 and inserting January 1, 2014.
					(B)Clause (iv) of
			 section 168(k)(4)(I) of such Code is amended—
						(i)by
			 inserting after Act of 2010, and
						(ii)by
			 striking of such Act and inserting or section 2(a)(3)(A)
			 of either such Act, respectively.
						(4)Conforming
			 amendments
					(A)The heading for subsection (k) of section
			 168 of such Code is amended by striking January 1, 2013 and
			 inserting January 1,
			 2014.
					(B)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 pre-January 1,
			 2013 and inserting pre-January 1, 2014.
					(C)Subparagraph (C) of section 168(n)(2) of
			 such Code is amended by striking January 1, 2013 and inserting
			 January 1, 2014.
					(D)Subparagraph (D)
			 of section 1400L(b)(2) of such Code is amended by striking January 1,
			 2013 and inserting January 1, 2014.
					(E)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended by striking January 1,
			 2013 and inserting January 1, 2014.
					(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
			
